Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 17-30 and 33-36, drawn to a mirror device comprising a light source, a screen, a reflector with a diffuser, and at least one viewing area.
II. Claims 31 and 32 drawn to a product and method of manufacturing a reflector having a diffuser surface, classified in G02B 5/021.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a reflector with a diffuser surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  US. Patent 3,745,325 to Harvey. Harvey clearly teaches that the shared technical feature of a reflector having a roughen/diffused lacks novelty and not make a contribution over the prior art.



5.	During a telephone conversation with Mr. Michael Bujold on 09/23/2021 a provisional election was made without traverse to prosecute the invention of group I (claims 17-30 and 33-36).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31 and 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 17-30 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 17, line 3, claim 29, line 3, and claim 30, line 3, the use of the language “a light source” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the light source recited in claim 17, line 2 or to some other light source. Thus, the metes and bounds of the claim is unclear.
	In claim 22, lines 1-2, the use of the language “one or more lighting source” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the light source recited in claim 17, line 2 or to some other light source. Thus, the metes and bounds of the claim is unclear.

In claim 25, line 1, the use of the language “two light source” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the light source recited in claim 17, line 2 or to some other light source. Thus, the metes and bounds of the claim is unclear.
In claims 25 and  27, line 2, and claims 29 and 30, line 4, the use of the language “a reflector” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the reflector  recited in claim 17, line 4 or to some other reflector. Thus, the metes and bounds of the claims are unclear.
In claim 29, line 7, the use of the language “a viewing area” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the viewing area recited in claim 17, line 5 or to some other viewing area. Thus, the metes and bounds of the claims are unclear.
In claim 29, line 8, the use of the language “a screen” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the screen recited in claim 17, line 6 or to some other screen. Thus, the metes and bounds of the claims are unclear.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


17-20, 27, 29 and 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flowerdew et al (GB 860,921).
To the extent the claims are definite,  Flowerdew et al discloses mirror device for viewing a person in a mirror (see Fig. 1) comprising a light source (3), a screen/shield (the back surface of element 1, 5, 7, 10, 20) for screening direct light between the person and the light source (see figures 1-4 and 6-8), a reflector (2, 6, 9, 11, 21) for reflecting the light produced by the light source (see figures 1-4 and 6-8), and at least one viewing area (the front surface of elements 1, 5, 7, 10, 20) in which the person can view himself, the screen/shield being arranged between the person and the light source in such a way that no direct light reaches the person (see figures 1-4 and 6-8), and at least one of: the reflector is arranged either substantially in one plane with the viewing area and thus forms a wing, or the viewing area is part of the screen so that the reflector can be respectively arranged laterally when the person views the viewing area, or the viewing area is located behind the light source and the light source is shielded from the viewing area by a second screen, wherein the reflector has a diffusor surface which scatters incoming radiation of the light source (see column 2, lines 13-20), wherein the diffuser surface inherently imparts a plurality of cavities due to the fact that the reflector is a matt surface, wherein the reflector (9) is designed to be flat (see column 2, lines 23-26 and Fig. 3), wherein a longitudinal expansion 
of the reflector (2 and 9) corresponds to at least one quarter of a distance between the reflector and the light source (see figures 1 and 3), wherein the mirror device comprises a body (22) having at least one side wall to which the reflector (21) is arranged or fixed and has an opposite luminaire wall in which the light source (23) is arranged (see figures 6-8a). Note figures 1-8a along with the associated description thereof. 
17-19, 24, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahiro et al (JPH1170039).
To the extent the claims are definite, Takahiro et al discloses mirror device for viewing a person in a mirror (see Fig. 5) comprising a light source (13), a screen/shield (the back surface of element 12) for screening direct light between the person and the light source (see Fig. 5), a reflector (26,28) for reflecting the light produced by the light source (see Fig. 5), and at least one viewing area (the front surface of element 12) in which the person can view himself, the screen/shield being arranged between the person and the light source in such a way that no direct light reaches the person (see Fig. 5), and at least one of: the reflector is arranged either substantially in one plane with the viewing area and thus forms a wing, or the viewing area is part of the screen so that the reflector can be respectively arranged laterally when the person views the viewing area, or the viewing area is located behind the light source and the light source is shielded from the viewing area by a second screen, wherein the reflector has a diffusor surface (28) which scatters incoming radiation of the light source (see paragraph 0024), wherein the diffuser surface inherently imparts a plurality of cavities due to the fact that the reflector was sandblasted (see paragraph 0024), wherein the reflector (28) is designed to be flat (see paragraph 0024 and Fig. 5), wherein a rear side of the reflector is at least partially formed by a mirror (see paragraph 0024 and Fig. 5), wherein the mirror device comprises a body having at least one side wall to which the reflector is arranged or fixed and has an opposite luminaire wall in which the light source is arranged (see Fig. 5), wherein two or more side walls and two or more luminaire walls are formed, and a number of side walls corresponding to a number of luminaire walls (see Fig. 5). Note Fig. 5 along with the associated description thereof.


11. 	Claim(s) 17, 21-23, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiko et al (JPH04122209).
To the extent the claims are definite, Akihiko et al discloses mirror device for viewing a person in a mirror (see figures 1-3) comprising a light source (12-14, 24 and 25), a screen/shield 28) for screening direct light between the person and the light source (see figures 1-2), a reflector (29, 30) for reflecting the light produced by the light source (see figures 1 and 2), and at least one viewing area (8, 21) in which the person can view himself, the screen/shield being arranged between the person and the light source in such a way that no direct light reaches the person (see figures 1-3), and at least one of: the reflector is arranged either substantially in one plane with the viewing area and thus forms a wing, or the viewing area is part of the screen so that the reflector can be respectively arranged laterally when the person views the viewing area, or the viewing area is located behind the light source and the light source is shielded from the viewing area by a second screen, wherein the reflector has a diffusor surface (28-30) which scatters incoming radiation of the light source (see figures 1-3), wherein the reflector is movably connected to a rear wall or a body (see figures 1 and 2), wherein one or more lighting devices (12-14, 24 and 25) are arranged on at least one of the rear wall or on the body in such a way that a room can be indirectly illuminated and substantially no direct light reaches a person located in front of the mirror device in an assembled state (see figures 1-3), wherein a switch (26) can be actuated by moving the reflector in such a way that by opening the mirror device the light source switches on and, by closing the mirror device, the light source switches off (see figures 1-3), wherein the one or more lighting devices are arranged recessed in a groove (19, 20) and wherein the switch is a dimmer switch. Note figures 1-3 along with the associated description thereof.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowerdew et al (GB 860,921) in view of Heling (DE2533951).
	Flowerdew et al discloses all of the subject matter claimed, note the above explanation except for the mirror device having two light sources.
Heling teaches it is well known to use a plurality of light sources ((15) behind a viewing area (12) in the same field of endeavor for the purpose of increase lighting. See figures 1-3 along with the associated description thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror device of  Fig. 1 of Flowerdew to include a plurality of light sources behind the viewing area, as taught by Heling, in order to increase the lighting.
14.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowerdew et al (GB 860,921) in view of Azegami (US 3,267808).
Flowerdew et al discloses all of the subject matter claimed, note the above explanation except for the viewing area having a magnifying mirror.
Azegami teaches it is well known to have a viewing area of a mirror (1) to include a magnifying mirror (2) for the purpose of viewing a close up image of an viewer’s face (see column 1, lines 16-20).
.
15.	Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowerdew et al (GB 860,921).
Flowerdew et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the cavities of the matt surface of the reflector being concave structures which are non-uniformly distributed. 
The examiner takes Official Notice that it is well known to sand blast/shot peen a surface in the same field of endeavor for the purpose of obtaining a plurality of concave structures which are non-uniformly distributed to diffuse incident light. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to sand blast/shot peen the matt surface of the reflector of  Flowerdew, as is well known in the art, in order to obtain a plurality of  concave structures which are non-uniformly distributed to similarly diffuse incident light..
As to the limitations of claim 34, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/select the reflection layer of reflector of Flowerdew to have a distance of less than 1 cm in order to increase the diffusion of light, since it has been held that discovering an optimum value of a result effective variable involves on routine skill in the art. Note: In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
16.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switch, the light source switches  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RDS
September 25, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872